420 U.S. 514
95 S. Ct. 1345
43 L. Ed. 2d 362
Michael J. CASSIUS, petitioner,v.State of ARIZONA.
No. 74-5140.
Supreme Court of the United States
March 3, 1975

Frederick S. Klein, Phoenix, Ariz., for petitioner, pro hac vice, by special leave of Court.
William J. Schafer, III, Phoenix, Ariz., for respondent.
On writ of certiorari to the Supreme Court of Arizona.
PER CURIAM.


1
The writ of certiorari is dismissed as improvidently granted.


2
Mr. Justice BLACKMUN and Mr. Justice POWELL dissent.


3
Mr. Justice DOUGLAS took no part in the consideration or decision of this case.